Notice of Pre-AIA  or AIA  Status
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-20, drawn to a system for temporarily disrupting a patient’s blood-brain barrier.
Group II, Claims 21-40, drawn to a method of applying ultrasound sonication from a transducer to temporarily disrupt a patient’s blood-brain barrier.
Group III, Claims 41-42, drawn to a method of applying a therapeutic agent to a brain tumor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of storing at least one of threshold values of an acoustic response level, a cumulative acoustic response dose, and a tissue response dose, causing the transducer to transmit at least one ultrasound pulse, acquiring at least one of the acoustic response level, the acoustic response dose, or the tissue dose, comparing the measurement with a corresponding stored threshold value, and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Prus et al. (US 20100318002, cited in the IDS by the applicant). 
Prus teaches storing at least one of threshold values of an acoustic response level, a cumulative acoustic response dose, and a tissue response dose, [0026] (“The system may also include one or more storage device 150 to store […] threshold values”), causing the transducer to transmit at least one ultrasound pulse, [0024] (“When the drive signals are provided to the transducer elements 135, the elements emit acoustic energy from their respective emission surfaces, as is well known to those skilled in the art.”), acquiring at least one of the acoustic response level, the acoustic response dose, or the tissue dose, [0030] (“the acoustic signal is acquired throughout delivery of the ultrasound treatment according to a prescribed periodicity (e.g., every 30 msec).”), comparing the measurement with a corresponding stored threshold value, [0030] (“At each acquisition, a spectral analysis is computed and compared to the efficacy range.”), and operating the transducer based at least in part on the comparison, [0030] (“In cases where the characteristics imply that the cavitation level is below the effectiveness level, the drive controller increases the acoustic power delivered through the transducers. If the cavitation level is within the efficacy range, the driving power remains the same for the next cycle. If the cavitation level is close to or above the safety ceiling, the driving power is decreased.”)
	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793